Citation Nr: 0206405	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  94-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1991 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  That decision denied 
entitlement to service connection for migraine headaches, 
finding that new and material evidence had not been submitted 
since the last final decision denying that claim, and that 
the claim was not reopened.  

This case was previously before the Board in March 1997, and 
was Remanded to the RO for additional development of the 
evidence, to include a VA neuropsychiatric examination and 
specific medical opinions as to whether the claimant had a 
chronic headache disorder and, if so, whether such had a 
neurological or somatic basis.  The requested development was 
satisfactorily completed, and the case returned to the Board 
for further appellate consideration.  

The case was again before the Board in December 2000, at 
which time the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for migraine headaches, and remanded the case to 
the RO for additional development of the evidence, including 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)], to include a VA examination and specific medical 
opinions as more fully described in the text of this 
decision. The requested development has been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the claimant and his representative were notified of the 
provisions of the VCAA by the Board's remand order of 
December 2000, and again in an RO letter of April 2000.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the veteran undertook to 
reopen his claim for migraine headaches in April 1991, and 
the revised regulations cited above pertaining to reopened 
claims are inapplicable to this appeal.  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claim has been fully met.  The RO has obtained the claimant's 
complete service medical records, as well as all private and 
VA medical records identified by the claimant, and he has 
undergone comprehensive VA general medical and 
neuropsychiatric examinations, with medical opinions, in 
November 1993, in September 1997, and in September 2001.  The 
RO has obtained all medical records relied upon by the Social 
Security Administration (SSA) in granting disability benefits 
to the claimant, and he was afforded a personal hearing 
before the Board in November 1996.  The appellant has not 
argued a notice or duty to assist violation under the VCAA, 
and the Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claim.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  A Board decision of December 2000 determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for migraine headaches, and remanded that 
claim to the RO for de novo review; the RO continued the 
denial of service connection for that disability. 

3.  A chronic headache disorder was not noted on service 
entrance examination, and the claimant is entitled to the 
presumption of soundness at entry; the presumption soundness 
at entry has not been rebutted.  

4.  The veteran's chronic migraine headaches began in 
February 1976.


CONCLUSION OF LAW

A chronic headache disorder, diagnosed as migraine, was 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West Supp. 2001); 38 C.F.R. § 3.303(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his chronic migraine headaches 
began during military service; that no pertinent 
abnormalities were noted on his service entrance examination; 
that there is no medical evidence establishing that he had 
headaches as a child or prior to service entry; and that he 
is entitled to service connection for chronic migraine 
headaches 

I.  The Evidence

In a report of medical history completed by the veteran at 
the time of service entry, he placed a check in the "no" box 
in response to whether he either had or had ever had 
headaches.  His report of service entrance examination, 
conducted in February 1974, shows that a headache disorder 
was not noted at service entry.  His service medical records 
are silent for complaint, treatment, findings or diagnosis of 
a headache disorder prior to February 1976.

The veteran's service medical records show that he was 
hospitalized at Darnell Army Hospital from December 9 to 
December 18, 1975, and from December 23 to December 30, 1975.  
In early February 1976, he was seen for complaints of 
psychosomatic headaches.  He was subsequently admitted to 
Darnell Army Hospital, Fort Hood, Texas, on February 11, 
1976, for observation and evaluation of frequent headaches 
with an occipital-frontal distribution of two weeks' 
duration, diagnosed as psychosomatic headaches, and was 
transferred to Brooke Army Medical Center Hospital for 
further stabilization and management.  He remained at Brook 
Army Medical Center from February 19, 1976, to March 30, 
1976, where he was primarily treated for a psychiatric 
disability, and offered a history of unilateral frontal 
headaches for many years, triggered by fatigue and noise, and 
characterized by photophobia, difficulty focusing, and 
occasional nausea.  Skull X-rays, a brain scan and an 
electroencephalogram (EEG) disclosed no abnormalities, while 
a neurologist diagnosed migraine headaches and recommended 
Cafergot and Gynergen.  The diagnoses at hospital discharge 
included migraine headaches, chronic, moderate, well-
controlled [with Cafergot], improved, and it was indicated 
that the veteran's headaches existed prior to enlistment, by 
history.  He was returned to duty with a temporary P-2 
profile for 90 days in connection with his migraine 
headaches.  The veteran was subsequently given a temporary 
physical profile in January 1978 for migraine headaches and 
three broken bones in his left foot.  

At the time of service separation examination in March 1978, 
the veteran complained of frequent and severe headaches, 
stating that he had been given a temporary profile for that 
disorder; that he still had symptoms but was not being 
treated; and that the problem existed prior to service entry.  
On service separation examination in March 1978, the examiner 
noted that the veteran had migraine headaches, and was under 
treatment.  

The veteran's original application for VA disability 
compensation benefits, received in January 1987, made no 
mention of a headache disorder.  

In March 1988, the veteran submitted a copy of a September 
1979 hospitalization report from the Pitt County Memorial 
Hospital showing that he had multiple complaints, including 
headaches.  It was noted that headaches had been present 
since early life, characterized as dull, constant, frontal, 
and occipital.  The discharge diagnosis was history of 
headache, questionable migraine.  At a personal hearing held 
at the RO in May 1988, the veteran made no reference to a 
claimed headache disorder.  A rating decision of September 
1989 denied service connection for headaches, variously 
diagnosed, on the basis that headaches existed prior to 
service entry, without inservice aggravation of that 
disorder.  The veteran appealed that determination, 
submitting copies of his service medical records.  

In August 1990, the Board denied the veteran's claim for 
service connection for chronic headaches on the basis that 
his chronic headaches preexisted service, and did not undergo 
increased severity due to service.  

The veteran subsequently undertook to reopen his claim by 
submitting additional evidence.  A September 1991 disability 
determination evaluation of the veteran by the state of North 
Carolina showed that the examiner's impressions included 
history of migraine headaches.  The veteran was seen by Dr. 
G. K., a private physician, in October 1991, and the 
assessment was headaches, questionable etiology, probably 
migraines.  A November 1991 lay statement from D. S., a 
former service comrade, made no mention of a headache 
disorder.  A rating decision of December 1991 determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for headaches, 
giving rise to this appeal.  

VA outpatient treatment records, dated in November 1991 and 
February 1993 show that the veteran was followed by a local 
physician for migraine headaches, and that he was taking 
Cafergot PB and Motrin for such headaches.  

In July 1993, the claimant submitted copies of hospital 
treatment records from the Pitt County Memorial Hospital, 
dated in March 1982, showing that he complained of having 
migraine headaches for many years, predominantly left-sided 
and throbbing in nature, and was treated with Tylenol #3 and 
Inderal.  The discharge diagnoses included a "history of 
migraine headaches."  Additional hospital treatment records 
from Pitt County Memorial Hospital, dated in June and July 
1989, cited a history of migraine headaches.

Private treatment records from Dr. D.B., a private 
ophthalmologist, received in July 1993, show that the 
claimant was evaluated in December 1989 for complaints of 
headaches with nausea, tingling, partial obscuration of 
vision, and photophobia.  Another private evaluation in 
December 1989 noted a history of migraine headaches.  

Medical records obtained from the Social Security 
Administration (SSA) in July 1993 show that the veteran 
complained that his several disabilities, including 
continuous migraine headaches, rendered him unable to work.  
He was awarded SSA disability benefits, effective in June 
1989, for degenerative arthritis and depression.  

A report of VA neuropsychiatric examination, conducted in 
November 1993, cited a history offered by the claimant of 
daily left temporal headaches since 1976, lasting up to a day 
in length, with no associated  symptoms, and unchanged in 
frequency, intensity, or duration in the past several years.  
The neuropsychiatric diagnoses included headaches, [with] no 
neurological sequelae.

The record thereafter includes reports of private and VA 
outpatient treatment records showing that the claimant 
continued to complain of headaches, variously diagnosed, 
including impressions and diagnoses of migraine headaches and 
history of migraine headaches.  VA outpatient treatment 
records, dated in March and November 1994, show that the 
veteran complained of migraine headaches which began while he 
was in service, and that he was taking Cafergot for relief.  
The diagnostic impressions were migraine headaches and 
chronic migraine by history.

In a December 1994 letter, the veteran asserted that he 
constantly had headaches above his left eye because of 
glaucoma.  Copies of VA outpatient treatment records, dated 
in January, March and July 1995 show that the veteran was 
seen for daily headaches, and was taking Cafergot and 
Inderal.  The diagnostic impression was migraine headaches 
and chronic migraine by history.  In a November 1995 letter, 
the veteran stated that he was taking the same medication for 
his headaches that he was taking in service.  In another 
statement, submitted in June 1996, the veteran asserted that 
he had migraine headaches because of an abrasion to his left 
iris.  

VA outpatient treatment records, dated in February and 
November 1996, show that the claimant continued to complain 
of headaches, exacerbated by noise and interpersonal stress, 
but less frequent on Propanolol.  He related that he can 
avoid headaches by relaxing.  

At a hearing before the Board in November 1996, a transcript 
of which has been associated with the claims folder, the 
veteran testified that the first time that he started having 
headaches was in April 1975.  He stated that a gun tool hit 
him in the head, but that he did not seek treatment for this.  
He described being treated for headaches in February and 
April 1976, and indicated that he was prescribed Cafergot for 
headaches in February 1976.  

In March 1997, the Board remanded the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for migraine headaches to the RO for 
additional development of the evidence, to include a VA 
neuropsychiatric examination and specific medical opinions as 
to whether the claimant had a chronic headache disorder and, 
if so, whether such had a neurological or somatic basis.  The 
requested development was satisfactorily completed, and the 
case returned to the Board for further appellate 
consideration.  

In April 1997, medical records were submitted from Dr. D. B., 
a private ophthalmologist, who indicated that he had treated 
the veteran from between December 1989 to October 1991 for 
complaints of very frequent headaches; that the veteran 
related that his headaches began while in service; and that 
he was then treated with Cafergot.  Dr. D. B. stated that a 
CT scan of the veteran was normal, and that he believed that 
he had a migraine headache problem.  

On VA neuropsychiatric examination in September 1997, the 
examiner cited his review of the veteran's claims folder.  
The veteran stated that he had had daily left-sided headaches 
lasting one or two hours for the past 8 years or so (i.e., 
since 1989), aggravated by light and relieved by Cafergot or 
Propanolol, and unchanged in frequency, intensity or 
duration.  The examiner noted that he had previously seen the 
veteran in December 1993 at which time the veteran stated 
that he had had headaches since 1976, occurring daily and 
lasting all day.  It was noted that the veteran had been 
hospitalized at Brooke Army Medical Center in 1976 and given 
a diagnosis of chronic moderate migraine headaches.  The 
examiner indicated that the veteran continued to suffer from 
headaches, but could not say without resorting to speculation 
whether they were due to a neurological condition or on a 
somatic basis.  The diagnosis was headaches, no neurological 
sequelae. 

A copy of a February 1990 Social Security Administration 
(SSA) decision, together with copies of medical records 
considered by the SSA, were submitted in June 1998.  That 
decision determined that the veteran was disabled within the 
meaning of the Social Security Act, effective in June 1989, 
due to degenerative arthritis of the left ankle and 
depression.  

In April 1999, the veteran was provided a Supplemental 
Statement of the Case notifying him of the additional 
evidence considered; and that his claim remained denied.  In 
February 2000, he was notified by RO letter that his claim 
was being returned to the Board.  

In a December 2000 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for migraine headaches, and remanded 
the case to the RO for additional development of the 
evidence, including compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  The RO was further directed to obtain a VA 
examination of the claimant, with all appropriate testing, by 
an examiner who had reviewed  his claims folder in connection 
with evaluating the claimant, and to answer the following 
questions: (1) Does the veteran have a chronic disability 
manifested by headaches? (2) If the veteran has such a 
disability, state a medical opinion as to the time of onset 
of the disability.(3) If the veteran has such a disability, 
state a medical opinion as to whether the disability is the 
result of a disease or injury he had in service.(4)  If the 
veteran has such a disability, respond to each of the 
following questions: (a) Was there an increase in the 
severity of the veteran's headaches during the veteran's 
period of service; and (b) If there was an increase in the 
severity of the veteran's headaches, was the increase beyond 
the natural progress of the disorder?  The examiner was 
further asked to provide a complete rationale for any opinion 
expressed and, if he or she could not answer any of the above 
questions, to so state.

A letter from the claimant, received in June 2001, stated 
that he had a brain scan at Brooke Army Medical Center in 
1976 showing a dark spot on his brain, which was the cause of 
his migraine headaches; that he was placed on Cafergot and 
more recently a generic caffeine drug; and that he has 
migraine headaches that are sometimes unbearable and last all 
day.  

VA outpatient treatment records, dated in January 1998, show 
that the claimant was seen for left-sided migraine headaches, 
treated with Cafergot.  

A report of VA neurological examination, conducted in 
September 2001, cited the examiner's review of the veteran's 
claims folder, and noted the veteran's complaints of left 
temporal headaches since 1975, occurring every other day, 
lasting up to eight hours and sometimes all day, with no 
known aggravant, and relieved by lying down in a quiet, dark 
room.  He stated that he had previously taken Cafergot, but 
was placed on another medication that irritated his stomach, 
and was currently taking no medication for his headache 
disorder.  It was noted that on his February 1976 inservice 
hospitalization, he had dated the onset of headaches to two 
weeks prior to admission, and was diagnosed with 
psychosomatic headaches, while at Brooke Army Medical Center, 
the diagnosis was migraine headache, chronic , moderate, 
existed prior to service by history.  

Examination revealed no motor, sensory or reflex deficits, 
although a questionable decrease in sensation to light touch 
and pinprick was noted in the medial nerve distribution of 
the left hand.  The diagnosis was migraine headaches.  The 
examiner expressed the opinion that the veteran did have a 
chronic disability manifested by headaches; that the most 
consistent reports date the onset of his headache disability 
to 1975 or 1976; that he was diagnosed with migraine 
headaches at Fort Hood in 1976; that if 1975 or 1976 is 
accepted as the date of onset, then the headache disability 
started while he was on active duty; that it was his medical 
opinion that the veteran's headaches did not increase in 
severity during active service, but had increased after 
service separation and were now worse than previously; and 
that the apparent increase since service separation appeared 
to be beyond the natural progress of the disorder that might 
be expected.  

In a letter received at the RO in January 2002, the claimant 
discussed the medical evidence of record, called attention to 
the fact that no abnormalities were noted on his service 
entrance examination, noted that there was no medical 
evidence establishing that he had headaches as a child, 
associated his current headache disorder with an inservice 
blow to the head from a gun tube, and expressed the opinion 
that he was entitled to service connection for migraine 
headaches.   

A letter from the veteran's spouse, received at the RO in 
February 1992, offered her observations and conclusions as to 
the status of the veteran's health and the adequacy of his 
recent VA examination.


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2001).  Migraine 
headache is not among the disabilities which may be 
presumptively service-connected based upon manifestation to a 
compensable degree during the initial postservice year.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (2001); Akins v. Derwinski,  1 Vet. App. 
228, 232 (1991);  Bagby v. Derwinski,  1 Vet. App. 225 
(1991).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut this presumption.  38 
U.S.C.A. § 1111, 1137 (West 1991).  The veteran's migraine 
headaches were not noted when examined and accepted for 
service, and he is entitled to the presumption of soundness 
at entry.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of  organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (2001).

While the foregoing regulation specifically provides that the 
types of clinical evidence listed will satisfy the 
requirement for "clear and unmistakable proof" without 
"additional or confirmatory evidence[,]" the Court has held 
that "[t]he Board must support its medical conclusions on 
the basis of independent medical evidence in the record or 
through adequate quotation from recognized treatises; it may 
not rely on its own unsubstantiated medical judgment."  
Crowe v. Brown, 7 Vet. App. 238, 244 (1994); Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Hatlestad v. Derwinski, 3 
Vet. App. 213, 217 (1992) (Hatlestad II).  

The Court has further held that "the Board may not rely on a 
regulation [in this case 38 C.F.R. § 3.303(c)] as a 
substitute for the requirement that it rely on independent 
medical evidence . . . .  Without independent medical 
evidence in the record, the regulation, standing alone, does 
not support a finding that the appellant's condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 469 
1995).  Further, "the burden is on VA to rebut the 
presumption [of soundness at entry] by producing clear and 
unmistakable evidence that the veteran's [disability] 
preexisted service and . . . if the government meets this 
requirement, that the condition was not aggravated by 
service."  Crowe, id. at 245; see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).

The only evidence in this case which supports a belief that 
the veteran's migraine headaches preexisted service entry are 
the service medical records showing that while at Brook Army 
Medical Center from February 19, 1976, to March 30, 1976, the 
claimant offered a history of unilateral frontal headaches 
for many years, and the diagnoses at hospital discharge 
showing that migraine headaches existed prior to enlistment 
"by history."  In addition, the September 1979 
hospitalization report from the Pitt County Memorial Hospital 
shows that the veteran complained of headaches, present since 
early life, while hospital treatment records from the same 
source show that in March 1982, he complained of having 
migraine headaches "for many years."  

The Court has held that "[t]he appellant's account of a 
prior condition is . . . an inadequate basis upon which the 
Board could have concluded that he had a condition that 
preexisted service.  Paulson v. Brown,  6 Vet. App. 283, 286 
(1994).  Since rebutting the presumption of soundness at 
service entry requires that VA produce clear and unmistakable 
evidence that the veteran's disability preexisted service, 
and the only evidence advanced to show preexistence is the 
veteran's own lay assertions, which he now recants, the Board 
finds that the presumption of soundness at entry has not been 
rebutted.

Further, at the time of service entry, the claimant denied 
any prior history of headaches.  The report of VA 
neuropsychiatric examination in November 1993, cited a 
history offered by the claimant of daily left temporal 
headaches since 1976, while VA outpatient treatment records, 
dated in March and November 1994, show that the veteran 
complained of migraine headaches which began while he was in 
service.  To the same point, the veteran testified in 
November 1996 that he started having headaches in April 1975, 
while medical records from Dr. D. B. show that the veteran 
related that his headaches began while in service.  
Similarly, the September 2001 report of VA neurological 
examination cited the veteran's complaints of left temporal 
headaches since 1975, and noted that on inservice 
hospitalization in February 1976, he dated the onset of 
headaches to two weeks prior to that admission.  The VA 
examiner expressed the opinion that the veteran did have a 
chronic disability manifested by headaches; that the most 
consistent reports dated the onset of his headache disability 
to 1975 or 1976; that he was diagnosed with migraine 
headaches at Fort Hood in 1976; and that if 1975 or 1976 was 
accepted as the date of onset, then the veteran's headache 
disability started while he was on active duty.  

In view of the absence of any competent medical evidence or 
opinion rebutting the presumption of soundness at service 
entry, and the competent medical evidence and opinion showing 
that the veteran's migraine headaches had their inception 
during his period of active service, the Board finds that 
service connection for migraine headaches is warranted.  
Accordingly, service connection for migraine headaches is 
granted.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but favors the claimant, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Service connection for migraine headaches is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

